MEMORANDUM **
Matthew Ansel, a California state prisoner, appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915A his action under the Americans with Disabilities Act, the Rehabilitation Act, and 42 U.S.C. § 1983. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Ansel’s claims against the Superior Courts *35of California under the Rooker-Feldman doctrine because those claims were de fac-to appeals of state court decisions. See Bianchi v. Rylaarsdam, 334 F.3d 895, 898, 900 (9th Cir.2003) (explaining that Rooker-Feldman bars a federal court from ordering a state court to reconsider its decision).
The district court properly dismissed Ansel’s claims against the remaining defendants because Ansel conceded that he failed to exhaust administrative remedies before filing his complaint. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060-61 (9th Cir.2007) (explaining that a prisoner must exhaust administrative remedies for claims under federal law); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.2003) (“A prisoner’s concession to nonex-haustion is a valid ground for dismissal[.]”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.